NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit

                                       2006-7281


                                MAURICE U. PLANTE,

                                                      Claimant-Appellant,


                                           v.


                R. JAMES NICHOLSON, Secretary of Veterans Affairs,

                                                       Respondent-Appellee.



      Maurice U. Plante, of Warwick, Rhode Island, pro se.

       Allison Kidd-Miller, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, for respondent-appellee. With
her on the brief were Peter D. Keisler, Assistant Attorney General, David M. Cohen,
Director, and Kathryn A. Bleecker, Assistant Director. Of counsel on the brief were
David J. Barrans, Deputy Assistant General Counsel, and Michael G. Daugherty,
Attorney, United States Department of Veterans Affairs, of Washington, DC. Of counsel
was Michael T. Osborne, Attorney, United States Department of Veterans Affairs, of
Washington, DC.

Appealed from: United States Court of Appeals for Veterans Claims

Judge Alan G. Lance, Sr.
                      NOTE: This disposition is nonprecedential.


      United States Court of Appeals for the Federal Circuit


                                       2006-7281



                                 MAURICE U. PLANTE,

                                                           Claimant-Appellant,

                                            v.

                R. JAMES NICHOLSON, Secretary of Veterans Affairs,

                                                           Respondent-Appellee.



                           __________________________

                           DECIDED: February 8, 2007
                           __________________________




Before NEWMAN, MAYER and PROST, Circuit Judges.

PER CURIAM.

      Maurice U. Plante appeals the decision of the Court of Appeals for Veterans

Claims, which affirmed the Board of Veterans’ Appeals’ denial of service connection for

his headache disorder. Plante v. Nicholson, No. 04-0735 (Vet. App. Jan. 27, 2006).

Because we lack jurisdiction, we dismiss his appeal.

      We may only review a Veterans Court decision to the extent that it pertains to the

validity of “a rule of law or of any statute or regulation … or any interpretation thereof
(other than a determination as to a factual matter),” 38 U.S.C. § 7292(a), or “to interpret

constitutional and statutory provisions, to the extent presented and necessary to a

decision,” Id. § 7292(c).      Unless an appeal from the Veterans Court presents a

constitutional issue, we do not otherwise have jurisdiction to review either “a challenge

to a factual determination” or “a challenge to a law or regulation as applied to the facts

of particular case.” Id. § 7292(d)(2).

       Plante offers many reasons why he believes the Veterans Court’s decision was

erroneous. After careful consideration of his arguments, including our own independent

review of the decision on behalf of this pro se appellant, we are unable to find any

issues or errors pertaining to either the validity or the interpretation of a rule of law,

statute, or regulation.        Moreover, notwithstanding his numerous assertions of

constitutional violations, none of Plante’s arguments actually raise an issue pertaining to

the United States Constitution. At most, they pertain to factual conclusions and the

application of the law to those factual conclusions, neither of which is sufficient to

establish jurisdiction here.




2006-7281                                   2